Determination of respondent Commissioner of the New York State Department of Labor dated July 29, 1998, which, after a fair hearing, affirmed the determination of the New York City Human Resources Administration discontinuing petitioner’s public assistance for 90 days, unanimously annulled, without costs, qnd the petition, brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Edward Lehner, J.], entered April 28, 1999), granted.
In a decision dated May 19,1998, respondent New York State Department of Labor concluded that petitioner’s noncompliance with the Work Experience Program was not willful or without good cause because he had a psychiatric disorder and required vocational rehabilitation. Only two months later, after petitioner had been summoned a second time to explain his noncompliance with the Work Experience Program, respon*22dent, by a decision dated July 29, 1998, determined that petitioner had failed to establish good cause for his noncompliance. As no new facts were established at the second hearing, and no evidence was presented to indicate that petitioner’s psychiatric condition had changed in the short time since respondent issued its initial determination, respondent’s finding of willfulness and lack of good cause was arbitrary and capricious (see, Matter of Pell v Board of Educ., 34 NY2d 222, 231). In this regard, respondent failed to enunciate any basis for deviating from its prior conclusions (see, Matter of Field Delivery Serv. [Roberts], 66 NY2d 516, 520; Matter of Goldstein v Brown, 189 AD2d 649, 651). We note that, although petitioner no longer is a recipient of public assistance, this appeal is not moot since respondent’s determination may affect, inter alia, petitioner’s future eligibility for benefits, a point that respondent conceded at oral argument. Concur — Mazzarelli, J. P., Ellerin, Lerner, Andrias and Friedman, JJ.